21-2451-cr
United States v. Ramon Hall

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of December, two thousand twenty-two.

PRESENT:           JOSÉ A. CABRANES,
                   ROSEMARY S. POOLER,
                   RAYMOND J. LOHIER, JR.,
                                Circuit Judges.


UNITED STATES OF AMERICA,

                              Appellee,                     21-2451-cr

                              v.

RAMON HALL ,

                              Defendant-Appellant.


FOR APPELLEE:                                            Sarah L. Kushner, David Abramowicz,
                                                         Assistant United States Attorneys, for
                                                         Damian Williams, United States Attorney
                                                         for the Southern District of New York,
                                                         New York, NY.

FOR DEFENDANT-APPELLANT:                                 Edward S. Zas, Kendra Hutchinson,
                                                         Federal Defenders of New York, Inc.,
                                                         New York, NY.




                                                     1
     Appeal from a judgment of the United States District Court for the Southern District of
New York (Mary Kay Vyskocil, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Defendant-Appellant Ramon Hall appeals from a judgment of conviction, in which he was
sentenced principally to 77 months of imprisonment for being a felon in possession of ammunition,
arguing that his sentence is substantively unreasonable. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        We employ the “deferential abuse-of-discretion standard” to review a sentence for
substantive reasonableness, United States v. Singh, 877 F.3d 107, 115 (2d Cir. 2017) (quoting Gall v.
United States, 552 U.S. 38, 41 (2007)), and will vacate only in “exceptional cases where the trial court’s
decision ‘cannot be located within the range of permissible decisions,’” United States v. Cavera, 550
F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir.
2007)). We will conclude that a sentence is substantively unreasonable only if it is “‘shockingly high,
shockingly low, or otherwise’ . . . would ‘damage the administration of justice.’” United States v.
Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012) (quoting Rigas, 583 F.3d at 123).

         On appeal, Hall contends that his 77-month sentence, at the bottom of the advisory
Guidelines range, is substantively unreasonable because it: (1) fails to adequately account for
mitigating factors, Def. Br. 21–22; (2) is a function of the Guidelines calculation that “overstated the
seriousness of his criminal record,” id. at 12, 22–24; (3) fails “to avoid unwarranted sentence
disparities among defendants with similar records who have been found guilty of similar conduct,”
id. at 18 (quoting 18 U.S.C. § 3553(a)(6)); (4) fails to reflect that Hall “has served his entire custodial
period during the COVID-19 pandemic,” id. at 10, 25; and (5) “is unreasonably harsh given that Mr.
Hall will almost surely be deported following it,” id. at 25.

        Under the circumstances, we are not persuaded that Hall’s bottom-of-Guidelines sentence of
77 months was substantively unreasonable. First, the District Court considered and credited Hall’s
mitigating factor arguments. See App’x 96. Second, it did not mechanically impose a Guidelines
sentence, but rather carefully reflected on the specific acts within his criminal record. App’x 95
(“Mr. Hall does have a serious criminal history that the Court simply can’t ignore. And some of
those offenses were, in fact, quite violent.”). Third, we reject Hall’s argument on sentence disparities
because he has not shown that similarly situated defendants were sentenced in the cases he cites.
Def. Br. 19–20; see also United States v. Irving, 554 F.3d 64, 76 (2d Cir. 2009) (“The ‘avoidance of
unwarranted disparities was clearly considered by the Sentencing Commission when setting the
Guidelines ranges’” and “where, as here, ‘the District Judge correctly calculated and carefully
reviewed the Guidelines range, he necessarily gave significant weight and consideration to the need

                                                     2
to avoid unwarranted disparities.’” (quoting Gall v. United States, 552 U.S. 38, 54 (2007))). Finally, the
District Court mentioned Hall’s argument about deportation, see App’x 94, 97–98, and although the
District Court did not expressly mention Hall’s COVID-19 argument, it “carefully reviewed and
considered,” inter alia, the PSR and Hall’s sentencing submission and ultimately chose a sentence at
the bottom of the Guidelines range, see App’x 76. Because the relative weight to afford to
aggravating and mitigating factors is “firmly committed” to the District Court’s discretion and our
role is limited to assessing if “a factor ‘can bear the weight assigned it under the totality of the
circumstances in the case,’” Broxmeyer, 699 F.3d at 289 (quoting Cavera, 550 F.3d at 191), we reject
Hall’s argument that his sentence was substantively unreasonable.

                                           CONCLUSION

       We have reviewed the remaining arguments raised by Hall on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    3